Citation Nr: 1517788	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability, to include osteoarthritis, pes cavus, and gout.

2. Entitlement to service connection for a left shoulder disability, to include arthritis.

3. Entitlement to service connection for right shoulder disability, to include arthritis.

4. Entitlement to service connection for a back disability, to include lumbar intervertebral disc displacement and arthritis.

5. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to a total disability rating based on individual employability due to service connected disabilities (TDIU) was separately addressed in an April 2012 statement of the case. A substantive appeal as to that decision was not filed during the appellate period, and therefore an appeal as to that issue has not been perfected and is not before the Board. 38 C.F.R. § 20.302.  

The Board notes that the Veteran originally claimed, and perfected an appeal for, service connection for arthritis generally. However, during his hearing, the Veteran indicated that the underlying disability for his claims of service connection for his back, shoulders, and feet is arthritis. The Veteran further indicated that he does not have, and is not claiming to have, arthritis affecting any other joints. As such, the Veteran's claims have been re-characterized as claims for back, bilateral shoulder, and bilateral foot disabilities, all of which include claims for arthritis for that joint.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for back disabilities, bilateral shoulder disabilities, and bilateral foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Hypertension manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in March 2011, prior to the initial unfavorable adjudication in May 2012. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.


B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other records relevant to the claim for service connection for hypertension have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this case, VA's duty to provide an examination with respect to the claim for hypertension did not attach. While the medical evidence reflects a diagnosis of hypertension, there is no evidence of hypertension in service, continuity of symptomatology after discharge or competent evidence indicating there may be a nexus between currently diagnosed hypertension and service.

Service treatment records are otherwise silent for any diagnoses or complaints of hypertension during the Veteran's active duty service. At separation the Veteran's blood pressure was noted to be 140 systolic and 80 diastolic, which is below VA's minimum systolic and diastolic pressures for hypertension of 160 and 90, respectively. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). No diagnosis of hypertension was noted on the June 1967 separation examination, nor were any symptoms associated therewith. No lay or medical evidence of record indicates a diagnosis or manifestations of hypertension within the first post-service year. As there is no competent and probative evidence of a link between an in-service event, injury or disease and currently diagnosed hypertension, VA's duty to provide a medical examination did not attach.

Since VA has obtained all relevant identified records and the duty to provide a medical examination did not attach, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hypertension, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For hypertension, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for hypertension. For the reasons stated below, service connection is not warranted on a direct or presumptive basis. Starting with direct service connection, the medical evidence reflects a current diagnosis of and treatment for hypertension, and therefore the first element of service connection (a current disability) has been met. 

The Veteran has indicated that his hypertension had its onset in service on several occasions. While the Veteran is competent to testify to the presence of lay observable symptoms of hypertension, he is not competent to diagnose himself with hypertension in service, as such a determination requires specific medical testing. Jandreau, 492 F.3d 1372. To the extent the Veteran has indicated that he experienced the onset of symptoms in service, these statements conflict with his in-service statements. Specifically, on his June 1967 separation report of medical history the Veteran indicated that he had no history of high blood pressure or any symptoms associated with high blood pressure. Such inconsistent statements undermine the credibility of the Veteran's statements concerning an in-service event, injury or disease, and therefore render them of no probative value.

The Veteran's wife submitted a lay statement in July 2006. However, she did not indicate when hypertension had its onset, instead only indicating prior treatment for the disease. Therefore, the statement is not probative of the issue of an in-service event, injury or disease.

The Veteran's service treatment records are silent for any complaints of symptoms associated with hypertension or for any diagnoses of the disease itself. The June 1967 separation examiner noted no symptoms of hypertension and did not provide a diagnosis thereof. The Veteran's blood pressure at separation was noted to be 140 systolic and 80 diastolic, which is below the levels recognized by VA to constitute hypertension for rating purposes. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (setting a minimum pressure of either 160 systolic or 90 diastolic for hypertension). 

Moreover, the evidence does not show a nexus between the Veteran's current hypertension and his active duty service. The Veteran has asserted that hypertension is due to the sodium that he was exposed to when eating K-rations in the field. While the Veteran is competent to testify to such, he is not competent to opine as to the presence of a causal relationship between his service and his current hypertension, as to do so requires medical expertise and is beyond the capability of a lay person to observe. Jandreau, 492 F.3d 1372. The Veteran's wife also submitted a lay statement. However, as stated above, the Veteran's wife only indicated past treatment for hypertension, and did not indicate that treatment or symptoms had continued since service. Therefore, the statement is not probative of the issue of nexus.

VA and private treatment records are silent for any opinions linking the Veteran's hypertension to his active duty service. Hypertension was noted in VA treatment records in 2006, which was many years after the Veteran's separation from service. As there is no competent and credible lay or medical evidence of a causal connection between the Veteran's hypertension and his active duty service, service connection is not warranted on a direct basis. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with hypertension, which is encompassed by the broader listed term of "cardiovascular renal disease," and therefore is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). However, there is no evidence that hypertension manifested either in-service or within the first post-service year. Service treatment records are silent for any diagnoses of hypertension or any symptoms associated therewith. The first notations of hypertension are many years after service. 

Moreover, as hypertension was not noted in service or during the presumptive period, continuity of symptomatology cannot be shown. As there is no competent and credible evidence of either in-service manifestations sufficient to identify the disease entity or manifestations within the first post-service year, service connection for hypertension is not warranted based on the presumption in favor of chronic disease or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding that hypertension began in or is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In his November 2014 testimony the Veteran indicated that he received private treatment for his claimed back and shoulder disabilities. These statements were corroborated by December 2014 letters from a private physician and a chiropractor, both of which indicated private treatment for back, bilateral shoulder, and bilateral foot disabilities. As VA is on notice as to the presence of private treatment records that are relevant to the Veteran's remanded claims, on remand the Veteran should be again be asked to submit or authorize for release any additional private treatment records relevant to his claimed back, bilateral shoulder, and bilateral foot disabilities, to include treatment from Bucks Family Medicine and Woodbourne Chiropractic Center.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). Here, the Veteran has current diagnoses of a back condition and a bilateral shoulder condition, based on VA treatment records and December 2014 statements from his private physician and chiropractor. The December 2014 chiropractor opinion attributes the Veteran's shoulder and back issues to carrying heavy ordinance while in service, which is consistent with both the Veteran's statements and his military occupational specialty as an artillery man. This establishes an in-service event, injury or disease to which the disabilities can be attributed, and an indication of a causal link between service and the Veteran's claimed back and shoulder disabilities. As there is otherwise insufficient medical evidence to decide the claims, the Board finds it must remand the claims for a VA examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his claimed back, bilateral shoulder and bilateral foot disabilities, to include from Bucks Family Medicine, Woodbourne Chiropractic Center, and any other private medical facilities where he has sought treatment for his claimed back, bilateral shoulder and bilateral foot disabilities.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed back disabilities. The electronic claims file must reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that a back disability, to include arthritis, is related to service

The examiner's attention is directed to the Veteran's reports that he carried heavy ordinance or ammunition in service and that he was exposed to cold weather while serving in Germany.  

A detailed rationale for the opinion must be provided. The examiner should assume the Veteran's statements concerning carrying heavy ammunition in service are credible, as they are consistent with his military occupational specialty as an artillery man.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral shoulder disabilities. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have a current right shoulder disability underlying his complaints of right shoulder pain?

b) If yes, is it at least as likely as not (a fifty percent probability or greater) that any right shoulder disability is related to service?

c) Is it at least as likely as not (a fifty percent probability or greater) that the left shoulder disability, to include DJD, is related to service?

The examiner's attention is directed to the Veteran's reports that he carried heavy ordinance or ammunition in service and that he was exposed to cold weather while serving in Germany.  

A detailed rationale for the opinion must be provided. The examiner should assume the Veteran's statements concerning carrying heavy ammunition in service are credible, as they are consistent with his military occupational specialty as an artillery man.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


